Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000743
                                                        03-FEB-2017
                                                        12:47 PM



                          SCWC-15-0000743


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    WILLIAM A. CORNELIO, III,

                      Petitioner/Appellant,


                                vs.


                       STATE OF HAWAI'I,

                Respondent/Respondent-Appellee. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-15-0000743; S.P.P. NO. 15-1-0008(2) (CR. NO. 94-0590(2))

           ORDER DISMISSING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of Petitioner/Appellant William A.

Cornelio, III’s January 27, 2017 motion for reconsideration
requesting this court to reconsider its December 20, 2016 order

rejecting certiorari in this matter, we note that rejection of an

application for writ of certiorari is not subject to a motion for

reconsideration, pursuant to Rule 40.1(h) of the Hawai'i Rules of

Appellate Procedure.   Therefore,
          IT IS HEREBY ORDERED that the motion for


reconsideration is dismissed.

          DATED:   Honolulu, Hawai'i, February 3, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2